DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of CON of 16/362,732 March 25, 2019 PAT 10582644.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. 
                A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 respectively of  US Patent Application No. 10,582,644 in view of Patel US 5,587,882, Worley US Publication Number 2016/0259597, Harris (US 6,807,061), Hellbruck (US 2001/0030037),  Huang (US 2015/0378640) and Rodriguez (US 2002/0006027).  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is the broader version of the issued patent. An example is listed below.
Instant Application
US Patent Number 10,582,644
Claim 1 - 
A solid-state drive device comprising: a first module including a volatile main memory device, a controller and a first nonvolatile memory device, the first module having a first region containing the volatile main memory device and the controller and a second region containing the first nonvolatile memory device; a second module disposed on the first module, the second module overlapping the second region of the first module as viewed in a plan view of the solid-state drive device, the second module including a second nonvolatile memory device and having a third region containing the second nonvolatile memory device; and a heat dissipating member disposed on the second module such that the second module is interposed between the heat dissipating member and the first module, the heat dissipating member having a first surface disposed toward the first module and a second surface opposite the first surface, wherein the heat dissipating member has a plate-shaped portion and a protruding portion disposed at the first surface, the protruding portion protrudes toward the first module relative to the plate-shaped portion and is in direct thermal contact with the first region of the first module, and the plate-shaped portion is in direct thermal contact with the third region of the second module.

Claim 7-
The solid-state drive device of claim 1, wherein the heat dissipating member is elongated in 



Claim 9 – A solid-state drive device comprising: a heat dissipating member having a first surface and a protrusion protruding from a main part of the first surface, whereby a distal end of the protrusion and the main part of the first surface are disposed at a different levels in the solid-state drive device; a first module having a plurality of first semiconductor chips comprise a volatile main memory device, a controller and a first nonvolatile memory device, at least a portion of the plurality of first semiconductor chips being in direct thermal contact with the distal end of the protrusion of the heat dissipating member; and a second module spaced apart from and interposed between the heat dissipating member and the first module, the second module having a plurality of second semiconductor chips comprise a second nonvolatile memory device, at least a portion of the plurality of second semiconductor chips being in direct thermal contact with the main part of the first surface of the heat dissipating member, wherein the protrusion is elongated in one direction. 








Claim 12 – 
A computer server system comprising: an enclosure having opposite ends and provided with a bay at one of the opposite ends; a card adapter disposed in the bay; and a solid-state drive device mounted on the card adapter, wherein the solid-state drive device includes a first module, a second module and a heat dissipating member juxtaposed with and physically connected to each other, the first module including a volatile main memory device, a controller and a first nonvolatile memory device, and the first module having a first region containing the volatile main memory device and the controller and a second region containing the first nonvolatile memory device, the second module being interposed between the heat dissipating member and the first module, the second module overlapping the second region of the first module when viewed in a direction in which the first module, the second module and the heat dissipating member are juxtaposed, and the second module including a second nonvolatile memory device and having a third region containing the second nonvolatile 
Claim 14 – 
The computer server system of claim 12, wherein the bay is an add-in card (AIC) form factor bay, and the card adapter is an AIC form factor card adapter.
Claim 17 – 
The computer server system of claim 12, wherein the heat dissipating member is in direct thermal contact with the second nonvolatile memory device.

Claim 18-
The computer server system of claim 17, comprising thermal interface Page 26SEC.4487C material (TIM) interposed between the heat dissipating member and the second nonvolatile memory device to provide the thermal contact of the heat dissipating member with the second nonvolatile memory device.  


Claim 19-


Claim 20-
The computer server system of claim 12, wherein the plate-shaped portion has a main surface at which the heat dissipating member is in direct thermal contact with the third region, the protruding portion has a surface that is vertically juxtaposed with the main surface.

Claim 11-
The solid-state drive device of claim 9, wherein a length of the protrusion is substantially the same with a length of the first module.

Claim 1 – 

A solid-state drive device comprising: a first module including a volatile main memory device, a controller and a first nonvolatile memory device, the first module having a first region containing the volatile main memory device and the controller and a second region containing the first nonvolatile memory device; a second module disposed on ……. the first module, the second module overlapping the second region of the first module as viewed in a plan view of the solid-state drive device, the second module including a second nonvolatile memory device…; and a heat dissipating member disposed on the second module such that the second module is interposed between the heat dissipating member and the first module,



 the heat dissipating member having a plate-shaped portion and a protruding portion, wherein the protruding portion protrudes toward the first module relative to the plate-shaped portion and is in direct thermal contact with the first region of the first module, and the plate-shaped portion is vertically juxtaposed with respective portions of the first and second modules and is in direct thermal contact with the third region of the second module.

Claim 7-
The solid-state drive device of claim 1, wherein the heat dissipating member is elongated in one 

Claim 8- The solid-state drive device of claim 7, wherein the at least one air passageway is open at a location facing an edge of the second module.



Claim 12 – A solid-state drive device comprising: a heat dissipating member having a lower surface and a protrusion protruding from a main part of the lower surface, whereby a distal end of the protrusion and the main part of the lower surface are disposed at a different levels in the solid-state drive device; a first module having a plurality of first semiconductor chips, 


at least a portion of the plurality of first semiconductor chips being in direct thermal contact with the distal end of the protrusion of the heat dissipating member; and a second module spaced apart from and interposed between the heat dissipating member and the first module, the second module having a plurality of second semiconductor chips, 

at least a portion of the plurality of second semiconductor chips being in direct thermal contact with the main part of the lower surface of the heat dissipating member.

Claim 13 – The solid-state drive device of claim 12, wherein the plurality of first semiconductor chips comprise a volatile main memory device, a 

 Claim 14 –The solid-state drive device of claim 13, wherein the volatile main memory device and the controller are in direct thermal contact with the distal end of the protrusion of the heat dissipating member.

Claim 1-

A solid-state drive device comprising: a first module including a volatile main memory device, a controller and a first nonvolatile memory device, the first module having a first region containing the volatile main memory device and the controller and a second region containing the first nonvolatile memory device; a second module disposed on ……. the first module, the second module overlapping the second region of the first module as viewed in a plan view of the solid-state drive device, the second module including a second nonvolatile memory device…; and a heat dissipating member disposed on the second module such that the second module is interposed between the heat dissipating member and the first module, the heat dissipating member having a plate-shaped portion and a protruding portion, wherein the protruding portion protrudes toward the first module relative to the plate-shaped portion and is in direct thermal contact with the first region of the first module, and the plate-shaped portion is vertically juxtaposed with respective portions of the first and second 








Claim 11-

 The solid-state drive device of claim 1, wherein the solid-state drive device has a length and a width corresponding to an add-in card (AIC) form factor.

Claim 1-
… and a heat dissipating member disposed on the second module…





Claim 10-
10. The solid-state drive device of claim 1, comprising thermal interface material (TIM) interposed between the heat dissipating member and the first region and/or the third region to provide the direct thermal contact of the heat dissipating member with the first region and/or the third region. (second nonvolatile memory device is in both the first and third regions)


Claim 10-

The solid-state drive device of claim 1, comprising thermal interface material (TIM) interposed between the heat dissipating member and the first region and/or the third region to provide the direct thermal contact of the heat dissipating member with the first region and/or the third region.



Claim 1-

… the heat dissipating member having a plate-shaped portion and a protruding portion, wherein the protruding portion protrudes toward the first module relative to the plate-shaped portion and is in direct thermal contact with the first region of the first module, and the plate-shaped portion is vertically juxtaposed with respective portions of the first and second modules and is in direct thermal contact with the third region of the second module.


In view of Harris (US 6,807,061)
In regards to claim 2, Patent Application No. 10,582,644 claims the solid-state drive device of claim 1, and the first protruding section is vertically juxtaposed with the first region (claim 5).

the protruding portion has a first protruding section and a second protruding section, and Page 22SEC.4487Cthe second protruding section is vertically juxtaposed with a portion of the second region.  

Harris teaches the protruding portion has a first protruding section and a second protruding section, and Page 22SEC.4487Cthe second protruding section is vertically juxtaposed with a portion of the second region (see the figure below).  


    PNG
    media_image1.png
    483
    792
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the claims of Patent Application No. 10,582,644 the protruding portion has a first protruding section and a second protruding section, and the second protruding section is vertically juxtaposed with a portion of the second region as taught by Harris such that the structure is configured to allow the use of a single heat sink across a plurality of individual heat-generating devices. This allows the use of larger heat sinks that are more efficient and cheaper and easier to manufacture than a 


In regards to claim 5, Patent Application No. 10,582,644 claims the solid-state drive device of claim 1, and the first protruding section is vertically juxtaposed with the first region (claim 5).

Patent Application No. 10,582,644 does not teach the protruding portion has a first protruding section and a second protruding section, and the second protruding section is vertically juxtaposed with a portion of the second region.  

Harris teaches the protruding portion has a first protruding section and a second protruding section, and the second protruding section is vertically juxtaposed with the second region (see the figure below).  

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the claims of Patent Application No. 10,582,644 the protruding portion has a first protruding section and a second protruding section, and the second protruding section is vertically juxtaposed with a portion of the second region as taught by Harris such that the structure is configured to allow the use of a single heat sink across a plurality of individual heat-generating devices. This allows the use of larger heat sinks that are more efficient and cheaper and easier to manufacture than a plurality of individual heat sinks. Often, two printed circuit boards contain devices with functions that must be closely mated for optimal performance (column 1, 35-42).

 claim 6, Patent Application No. 10,582,644 claims the solid-state drive device of claim 1. 
Patent Application No. 10,582,644 does not claim the heat dissipating member is elongated in one direction, and the heat dissipating member has at least one groove extending disposed along the one direction on the first surface.  

Harris teaches the heat dissipating member is elongated in one direction, and the heat dissipating member (300) has at least one groove extending disposed along the one direction on the first surface (see figure below).

    PNG
    media_image2.png
    401
    665
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the claims of Patent Application No. 10,582,644 the heat dissipating member is elongated in one direction, and the heat dissipating member has at least one groove extending disposed along the one direction on the first surface as taught by Harris such that the structure is configured to 

In regards to claim 8, Patent Application No. 10,582,644 claims the solid-state drive device of claim 1.

Patent Application No. 10,582,644 does not claim the heat dissipating member is elongated in one direction, and the heat dissipating member has at least one groove extending disposed along the one direction on the second surface.

Harris teaches the heat dissipating member (300) is elongated in one direction, and the heat dissipating member (300) has at least one groove (between fins) extending disposed along the one direction on the second surface (see the figure below).  

    PNG
    media_image3.png
    355
    727
    media_image3.png
    Greyscale


It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the claims of Patent Application No. 10,582,644 the heat dissipating member is elongated in one direction, and the heat dissipating member has at least one groove extending disposed along the one direction on the second surface as taught by Harris. Providing fins with grooves in a heat dissipating member is well known in the art to be used as a means to extract heat from a variety of heat-generating bodies to the heat dissipating member.

In view of Harris (US 6,807,061)(as detailed in claim rejection 2) and Belady (US 7,289,328)

In regards to claim 3, Patent Application No. 10,582,644 in view of Harris (US 6,807,061) claims the solid-state drive device of claim 2.

Patent Application No. 10,582,644 in view of Harris (US 6,807,061) does not explicitly teach the second module has an open region in the plane of the second module, and the open region has a first part overlying the second region and a second part overlying the first region.

Belady teaches the second module has an open region in the plane of the second module, and the open region has a first part overlying the second region and a second part overlying the first region (see the figure below).

    PNG
    media_image4.png
    561
    949
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the claims of Patent Application No. 10,582,644 in view of Harris (US 6,807,061) the second module has an open region in the plane of the second module, and the open region has a first part overlying the second region and a second part overlying the first region as taught by 
Belady such that heat travels through the extensions (or protrusions) of the heat dissipating member, into the modules; In this manner, heat is transferred from one end or side of the electronic assembly to another end or side of the electronic assembly (column 6, lines 13-17).

In regards to claim 4, Patent Application No. 10,582,644 in view of Harris (US 6,807,061)(as detailed in clain rejection 2) and Belady (US 7,289,328) the solid-state drive device of claim 3, wherein the third region is divided into two parts by the second part (see the figure below).  

    PNG
    media_image5.png
    359
    824
    media_image5.png
    Greyscale


In view of Patel US 5,587,882
In regards to claim 9, Patent Application No. 10,582,644 does not teach a width of the protrusion is smaller than a width of the first module.

Patel US 5,587,882 teaches a width of the protrusion (51) is smaller than a width of the first module (the module includes substrate (44) and chips (45, 47 and 49)).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the solid-state drive device of Patent Application No. 10,582,644 the protrusion of the heat sink having a smaller width than a width of the first module as taught by Patel US 5,587,882 for compact positioning purposes onto the module (column 5, line 30-33), such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).


In view of Patel US 5,587,882  (as detailed in claim rejection 9, hereinafter referred to as modified Patent Application No. 10,582,644) in further view of Huang (US 2015/0378640)

In regards to claim 10, modified Patent Application No. 10,582,644  claims the solid-state drive device of claim 9.

Modified Patent Application No. 10,582,644 does not claim the controller comprises at least one interface of a peripheral component interconnect express (PCIe), a remote direct memory access (RDMA) via Ethernet, a Serial Advanced Technology Attachment (SATA), Fibre Channel, Serial Attached SCSI (SAS), Nonvolatile Memory Express (NVMe), and a standard protocol such as Ethernet or Universal Serial Bus (USB).

Huang teaches the controller comprises at least a Nonvolatile Memory Express (NVMe) (NVMe controller, abstract).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the claims of modified Patent Application No. 10,582,644 a Nonvolatile Memory Express (NVMe) as taught by Haung to be used as provided for enabling CPU to access remote non-volatile memory using NVMe protocol (abstract).

In view of Patel US 5,587,882  (as detailed in claim rejection 9, hereinafter referred to as modified Patent Application No. 10,582,644) in further view of Hellbruck (US 2001/0030037)

In regards to claim 11, modified Patent Application No. 10,582,644 claims the solid-state drive device of claim 9.

Modified Patent Application No. 10,582,644 does not explicitly claim a length of the protrusion is substantially the same with a length of the first module.

Hellbruck teaches a length of the protrusion (1a) is substantially the same with a length of the first module (2).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the heat dissipation element of modified Patent Application No. 10,582,644 the length of the protrusion is substantially the same with a length of the first module as taught by Hellbruck to ensure reliable heat transfer (paragraph [0002]); such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In view of Worley US Publication Number 2016/0259597
In regards to claim 12, Patent Application No. 10,582,644 does not teach a computer server system comprising: an enclosure having opposite ends and provided with a bay at one of the opposite ends; a card adapter disposed in the bay; and a solid-state drive device mounted on the card adapter.

Worley teaches a computer server system comprising: an enclosure (102) having opposite ends (the enclosure has two side ends that are opposite of eachother, figure 1) and provided with a bay (925) at one of the opposite ends (figure 9); a card adapter (505) disposed in the bay; and a solid-state drive device mounted on the card adapter (figure 1)



In view of Worley US Publication Number 2016/0259597 (hereinafter referred to as modified Patent Application No. 10,582,644) in further view of Rodriguez (US 2002/0006027).

In regards to claim 13, modified Patent Application No. 10,582,644 teaches the computer server system of claim 12.

Modified Patent Application No. 10,582,644 does not teach a cooling fan disposed at the other of the opposite ends of the enclosure and oriented to blow air in a first direction from said other of the opposite ends of the closure to said one of the opposite ends of the enclosure.

Rodriguez teaches a cooling fan (26) disposed at the other of the opposite ends of the enclosure (25, 27) and oriented to blow air in a first direction from said other of the opposite ends of the closure to said one of the opposite ends of the enclosure (the other end of the enclosure in which the fans are not formed, figure 14).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the enclosure of modified Patent Application No. 10,582,644 a cooling fan disposed at 

In regards to claim 15, modified Patent Application No. 10,582,644 teaches the computer server system of claim 13, wherein the protruding portion of the heat dissipating member (23,24) of the solid-state drive device has at least one air passageway (between thermal bars (23)) extending therethrough in the first direction.

In regards to claim 16, modified Patent Application No. 10,582,644 teaches the computer server system of claim 15, wherein the at least one air passageway (between thermal bars (23)) is open toward two edges of the second module which face each other (figure 14, there are several modules in which the passages are open to).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847